Cite as 2013 Ark. 365

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-202

KAREN COOPER and                                 Opinion Delivered   October 3, 2013
JACK DOWELL
                            PETITIONERS          PETITION FOR WRIT OF
                                                 PROHIBITION OR, IN THE
V.                                               ALTERNATIVE, WRIT OF
                                                 CERTIORARI; MOTION TO
                                                 DISMISS OR MOTION TO STRIKE
CIRCUIT COURT OF FAULKNER
COUNTY                                           WRIT OF PROHIBITION DENIED;
                 RESPONDENT                      WRIT OF CERTIORARI GRANTED;
                                                 MOTION TO DISMISS OR MOTION
                                                 TO STRIKE DENIED.


                           KAREN R. BAKER, Associate Justice


       The record demonstrates that the present case stems from a land-condemnation action

initiated by the City of Conway and Conway Corporation (“Conway”), in Faulkner County

Circuit Court, against the petitioners, husband and wife, Karen Cooper and Jack Dowell

(“Cooper and Dowell”).       Cooper and Dowell petition this court to issue a writ of

prohibition or, in the alternative, a writ of certiorari, against the respondent, Faulkner

County Circuit Court.1 They contend that the circuit court was without jurisdiction,

exceeded its jurisdiction, and committed a gross abuse of discretion in its January 31, 2013

order when it (1) ordered Cooper and Dowell to pay Conway’s attorney’s fees and costs in



       1
        On May 7, 2013, the Attorney General’s Office notified this court that Conway was
the plaintiff from the lower court action and would provide filings on behalf of the Faulkner
County Circuit Court.
                                    Cite as 2013 Ark. 365

the amount of $21,345 as a condition of granting their motion for continuance and (2)

prohibited Cooper and Dowell from filing any additional pleadings until the fees and costs

were paid in full. In their petition, Cooper and Dowell make two requests: (1) grant a writ

of prohibition directing the circuit court to rescind its January 31, 2013 order or (2) grant a

writ of certiorari directing the circuit court to rescind its January 31, 2013 order. This court

has original jurisdiction of this case pursuant to Ark. Sup. Ct. R. 6-1(a) (2013) as the petition

seeks extraordinary relief. We deny the writ of prohibition and grant the writ of certiorari

for the reasons explained below.

       The relevant facts are these. On September 28, 2011, Conway initiated a

condemnation action against Cooper and Dowell. On May 29, 2012, the circuit court

entered a scheduling order, set a trial date of October 12, 2012, and set a pleadings deadline

of sixty days prior to trial. On September 28, 2012, the circuit court entered a pretrial order

addressing the parties’ pretrial motions. On October 9, 2012, Cooper and Dowell filed a

motion to clarify the circuit court’s September 28, 2012 pretrial order. Specifically, Cooper

and Dowell sought to clarify the circuit court’s finding with regard to certain evidence

related to damages. On October 10, 2012, Conway responded, and on October 11, 2012,

Cooper and Dowell replied. On October 11, 2012, the day before the trial was set to

commence, at 4:24 p.m., the circuit court issued its order on the motion to clarify it previous

order and sent the order via facsimile to the parties.

       On the following day, the morning of trial, October 12, 2012, Cooper and Dowell

requested a continuance, asserting that the circuit court’s clarification order limited their


                                               2
                                   Cite as 2013 Ark. 365

damages arguments and that Cooper and Dowell would be foreclosed from raising

approximately $15,000 worth of damages to their property based on the condemnation.

Conway objected to the continuance and asserted that the October 11, 2012 order simply

restated the circuit court’s previous orders and that Cooper and Dowell should have already

filed a counterclaim to address the damages issue. The circuit court agreed with Cooper and

Dowell, found that they had demonstrated good cause, and granted the continuance pursuant

to Rule 40 of the Arkansas Rules of Civil Procedure. However, the continuance was

granted on the condition that Cooper and Dowell would be responsible for Conway’s

attorney’s fees and costs associated with preparing for the trial, including expert and juror

fees. The record demonstrates that Conway would submit its bill to the circuit court and

Cooper and Dowell for review, that they would have an opportunity to review and rebut

the proposed expenses, and that the circuit court would then issue an order addressing the

fees and costs.2 The record further demonstrates that at the October 12, 2012 hearing on the

continuance, there was no mention of a prohibition on either party filing pleadings.

       On December 13, 2012, the condemnation action was transferred to the Faulkner

County Circuit Court, First Division.3 On January 31, 2013, the circuit court entered an


       2
        Although both parties reference a November 2, 2012 letter and proposed order from
Conway to the circuit court itemizing the $21,345 in fees and costs, this information is not
contained in the record. The parties also reference objections made to the proposed order,
but this information is lacking as well.
       3
       Due to a change in the assignment of criminal and civil cases in Faulkner County for
2013, the parties’ condemnation action was transferred from the Faulkner County Circuit
Court, Second Division, Honorable Michael A. Maggio, to the Faulkner County Circuit
Court, First Division, Honorable H.G. Foster. The January 31, 2013 continuance-order

                                             3
                                     Cite as 2013 Ark. 365

additional order continuing the trial. Referencing the October 12, 2012 order, the January

31, 2013 order continued the trial and ordered the continuance conditioned upon Cooper

and Dowell’s payment to Conway for its attorney’s fees and costs in the amount of $21,345

to be paid within five days of the order.4 The continuance order also prohibited Cooper and

Dowell from filing any additional pleadings until the attorney’s fees and costs were paid. On

February 1, 2013, Conway filed garnishment allegations and interrogatories, and on that same

day, the Faulkner County Circuit Clerk issued a writ of garnishment against Cooper and

Dowell to collect the $20,805 in reimbursement costs to Conway for attorney’s fees and

costs.

         On March 6, 2013, Cooper and Dowell filed their motion for writ of prohibition, or

in the alternative, writ of certiorari with this court; they also filed a motion to stay the circuit

court proceedings. On March 11, 2013, Cooper and Dowell filed a motion to expedite their

petition, and on March 13, 2013, Conway responded. On March 14, 2013, we granted the

motion to stay the circuit court proceedings, including any garnishment, granted the motion

to expedite, and took the petition as a case. On March 21, 2013, Conway filed a motion to

dismiss or motion to strike Cooper and Dowell’s petition. On March 29, 2013, Cooper and

Dowell filed a response to the motion, and on April 11, 2013, Conway replied to the

response. On April 18, 2013, we passed the motion to dismiss to take it up with our


heading indicates that the order is from the Second Division, but the court notes the order
was issued by the Honorable H.G. Foster of the First Division after the case was transferred.
         4
     The circuit court’s order awarded $20,805 in reimbursement fees and costs to
Conway and $540 to the Faulkner County Circuit Clerk for reimbursement of juror fees.

                                                 4
                                      Cite as 2013 Ark. 365

consideration of the petition.

       Now before the court is Cooper and Dowell’s petition requesting us to grant a writ

of prohibition or, in the alternative, a writ of certiorari to rescind the circuit court’s January

31, 2013 order continuing the trial, ordering the payment of costs and fees, and prohibiting

Cooper and Dowell from filing additional pleadings until the fees and costs were paid.

       We first address Cooper and Dowell’s request that we issue a writ of prohibition and

order the circuit court to rescind its January 31, 2013 order. A writ of prohibition is

extraordinary relief that is appropriate only when the circuit court is wholly without

jurisdiction. See White v. Palo, 2011 Ark. 126, 380 S.W.3d 405. Writs of prohibition are

prerogative writs, extremely narrow in scope and operation; they are to be used with great

caution and forbearance; they should issue only in cases of extreme necessity. Int’l Paper Co.

v. Clark Cnty. Circuit Court, 375 Ark. 127, 289 S.W.3d 103 (2008). The writ of prohibition

cannot be invoked to correct an order already entered. Id. In those instances, a writ of

certiorari is the appropriate vehicle. See id.

       Here, each of the allegations in Cooper and Dowell’s petition for a writ of prohibition

concerns an order already entered by the circuit court. We will not issue a writ of

prohibition for something that has already been done. Allen v. Circuit Court of Pulaski Cnty.,

2009 Ark. 167, 303 S.W.3d 70. Because the circuit court has already entered the order, a

writ of prohibition cannot lie. Id.

       Alternatively, Cooper and Dowell have requested that this court issue a writ of

certiorari and order the circuit court to rescind its January 31, 2013 order. They present two


                                                 5
                                    Cite as 2013 Ark. 365

bases for the issuance of the writ of certiorari: (1) the circuit court’s prohibition on Cooper

and Dowell’s filing additional pleadings was in excess of the circuit court’s jurisdiction and

a gross abuse of discretion and (2) the circuit court’s award of fees and costs of $21,345 to

Conway was in excess of the circuit court’s jurisdiction and a gross abuse of discretion.

       A writ of certiorari is extraordinary relief. “In determining its application we will not

look beyond the face of the record to ascertain the actual merits of a controversy, or to

control discretion, or to review a finding of fact, or to reverse a trial court’s discretionary

authority.” Southern Farm Bureau Cas. Ins. Co. v. Parsons, 2013 Ark. 322, at 6, ___ S.W.3d

___, ___. A writ of certiorari lies to correct proceedings erroneous on the face of the record

where there is no other adequate remedy; it is available to the appellate court in its exercise

of superintending control over a lower court that is proceeding illegally where no other

mode of review has been provided. Casement v. State, 318 Ark. 225, 884 S.W.2d 593 (1994)

(citing Lupo v. Lineberger, 313 Ark. 315, 316–17, 855 S.W.2d 293, 293–94 (1993)).

       There are two requirements that must be satisfied in order for the court to grant a writ

of certiorari. First, there can be no other adequate remedy but for the writ of certiorari. No

other adequate remedy exists where the issuing court had no legal authority to support its

order. Arkansas Game & Fish Comm’n v. Herndon, 365 Ark. 180, 183, 226 S.W.3d 776, 779

(2006). Second, the writ of certiorari lies only where (1) it is apparent on the face of the

record that there has been a plain, manifest, clear, and gross abuse of discretion, or (2) there

is a lack of jurisdiction, an act in excess of jurisdiction on the face of the record, or the

proceedings are erroneous on the face of the record. Id. Accordingly, a writ of certiorari is


                                               6
                                    Cite as 2013 Ark. 365

appropriate when, on the face of the record, it is apparent that no other remedy is available

to correct a plain, manifest, and gross abuse of discretion by the circuit court. See Chiodini v.

Lock, 373 Ark. 88, 281 S.W.3d 728 (2008). It lies when the judge has acted in excess of his

or her authority. See Conner v. Simes, 355 Ark. 422, 139 S.W.3d 476 (2003).

       Turning to Cooper and Dowell’s petition, they first contend that the circuit court

exceeded its jurisdiction when it prohibited them from filing additional pleadings until they

paid the fees and costs. Conway responds that the circuit court’s prohibition was appropriate

because the order only limited Cooper and Dowell from filing “pleadings.” Conway relies

on Rule 7 of the Arkansas Rules of Civil Procedure and contends that “pleadings” only

includes a complaint, an answer, a counterclaim, a reply to a counterclaim, and an answer to

a cross-claim. See Ark. R. Civ. P. 7 (2013). Relying on Rule 7, Conway contends that

Cooper and Dowell were not denied access to the courts because they had already filed their

answer and counterclaim and the rule did not allow for any additional pleadings.

       At issue before us is the January 31, 2013 order that provides in pertinent part:

       1. Judgment is rendered against the Defendants, jointly and severally, and in favor of
       the Plaintiffs in the sum of $20,805.00, in reimbursement of Plaintiffs’ attorneys fees
       and costs incurred in preparing for trial;

       2. Judgment is rendered against the Defendants, jointly and severally, and in
       favor of the Faulkner County Circuit Clerk in the sum of $540.00 as reimbursement
       for all expenses and juror pay incurred by the Court in summoning the jurors for jury
       selection and trial;

       3. All sums due and owing under this Order shall be due and payable within five (5)
       days of the entry of this Order. Defendants shall not be permitted to file any further
       pleadings in this case until such time as the attorneys’ fees and costs awarded herein and
       the jury costs awarded herein are paid-in-full[.]


                                               7
                                     Cite as 2013 Ark. 365

       Here, Cooper and Dowell assert that the circuit court’s prohibition on filing pleadings

infringes upon their access to the courts and urge this court to grant the writ. Conway

responds that the writ of certiorari is not available because Cooper and Dowell have failed to

demonstrate that there is no other remedy available. Conway contends that they may appeal

at the conclusion of the litigation as the motion for continuance is at the discretion of the

circuit court and appealable when litigation is complete. Thus, issuing the writ would

amount to piecemeal litigation. Conway further asserts that Cooper and Dowell cannot

complain about the order because they requested the continuance.

       In reviewing our law, it is clear to us that access to the courts is a constitutional right.

Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002) (internal citations omitted) (“Decisions

of this Court have grounded the right of access to courts in the Article IV Privileges and

Immunities Clause, the First Amendment Petition Clause, the Fifth Amendment Due Process

Clause, the Fourteenth Amendment Equal Protection, and Due Process Clauses.”). The

United States Supreme Court has explained that access to the courts “is one of the highest and

most essential privileges of citizenship, and must be allowed by each state to the citizens of all

other states to the precise extent that it is allowed to its own citizens.” Chambers v. Baltimore

& Ohio R.R. Co., 207 U.S. 142, 148 (1907). “Due process of law signifies a right to be heard

in one’s defense.” Boddie v. Connecticut, 401 U.S. 371, 377 (1971) (citing Hovey v. Elliott, 167

U.S. 409 (1897)). Further, the access must be “adequate, effective, and meaningful.” Bounds

v. Smith, 430 U.S. 817, 822 (1977). A state must afford to all individuals a meaningful

opportunity to be heard if it is to fulfill the promise of the Due Process Clause. Boddie, 401


                                                8
                                      Cite as 2013 Ark. 365

U.S. 371.

       We turn now to whether the writ is appropriate. First, it is clear to this court that

Cooper and Dowell have no other remedy. The January 31, 2013 order prohibiting the filing

of additional pleadings is not a final, appealable order. Although it is a part of a continuance

order which would normally be appealed at the conclusion of litigation, in the interim time,

Cooper and Dowell have no other recourse to obtain relief from the prohibition portion of

the order. Second, we find that the record on its face demonstrates that the circuit court

exceeded its jurisdiction and committed gross abuse by denying Cooper and Dowell access

to the courts. The record fails to support or provide any basis for the circuit court’s

prohibition of filing additional pleadings, and the limitation infringes upon Cooper and

Dowell’s access to the courts under the facts in this case. Conway asserts that the prohibition

had no effect on Cooper and Dowell’s access to the court because there were no pleadings

left for them to file. We disagree. Even applying the literal definition of pleadings from Rule

7, Cooper and Dowell are prohibited from accessing the circuit court. Therefore, we agree

with Cooper and Dowell and issue the writ of certiorari.

       Because the circuit court acted in excess of its jurisdiction and committed a plain,

manifest, clear, and gross abuse of discretion, and because Cooper and Dowell are left without

an adequate alternative remedy, we hold that relief in the form of a writ of certiorari is

appropriate. We issue the writ of certiorari and direct the Faulkner County Circuit Court to

rescind its January 31, 2013 order.

       Finally, although Cooper and Dowell also request that the court issue a writ of


                                               9
                                    Cite as 2013 Ark. 365

certiorari on the grounds that the circuit court exceeded its jurisdiction and committed a

manifest, clear and gross abuse of discretion in ordering them to pay the $21,345 in fees and

costs, we do not reach this issue. The conditions imposed by the circuit court in the January

31, 2013 order are inextricably intertwined and cannot be parceled out individually; therefore,

we direct the circuit court to rescind the order in its entirety.

       Writ of prohibition denied; writ of certiorari granted; motion to dismiss or motion to

strike denied.

       DANIELSON, J., concurs.

       PAUL E. DANIELSON, Justice, concurring. While I agree with the disposition here,

I write to clarify a point not included in the discussion regarding access to the court.

Although the facts in the instant case did not support the circuit court’s prohibition of filing

additional pleadings, it must be noted that there are in fact limited circumstances in which a

court may limit an individual’s access to the court. See, e.g., Chipps v. U.S. Dist. Ct., 882

F.2d 72, 73 (3d Cir. 1989) (in which the Third Circuit Court of Appeals recognized that “a

pattern of groundless and vexatious litigation will justify an order prohibiting further filings

without permission of the court”); Ligon v. Stilley, 2010 Ark. 418, 371 S.W.3d 615 (where

this court discussed the prohibition placed on Oscar Stilley by the United States District Court

for the Western District of Arkansas—which was later affirmed by the Eighth Circuit Court

of Appeals—from filing any complaints against certain parties without prior approval of the

court); and see Ark. R. Crim. P. 37.2(b) (2013) (a rule which specifically prohibits the filing

of a second petition unless the first was denied without prejudice).


                                               10
                                  Cite as 2013 Ark. 365

      I absolutely agree that access to the courts is of utmost importance; I simply do not

want to imply that there is never an instance in which the court may limit access when

proven necessary.

      Walker Law Firm, PLLC, by: Kent Walker, for petitioners.

      Millar Jiles, LLP, by: Gary D. Jiles and Matthew K. Brown, for respondents.




                                            11